Judgment of the County Court, Kings county, convicting the defendant of rape in the first degree and assault in the second degree, reversed oh the law and the facts and a new trial ordered. The testimony as to particulars of the disclosure made by the complainant, which appears after the objections at folios 141 and 279 of the record, should not have been admitted. The People having introduced evidence of part of the statements made by the defendant at the time of his arrest, the application made by defendant’s counsel at folio 470 should have been granted without the restrictions that were imposed. The request to charge, with respect to Mrs. Block’s testimony, at folios 666 and 667, should have been granted. It was not a sufficient answer to the note of the jury to have read subdivision 3 of section 2010 of the Penal Law. The charge as a whole was not sufficient or adequate, but on a second trial the error in this respect probably will not be repeated. Lazansky, P. J., Hagarty, Adel and Taylor, JJ., concur; Carswell, J., concurs as to reversal of the judgment of conviction but dissents as to a new trial and votes to dismiss the indictment.